DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/23/2020 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an upper limit value of the valve opening degree is set to a predetermined full opening degree less than a physically defined full opening degree.”  This limitaiton renders the claim indefinite because claim makes reference to objects that are variable (i.e. “a predetermined full opening degree,” and “a physically Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Regarding claim 3 the phrases “when the valve controller generates the valve opening degree control signal corresponding to the predetermined full opening degree” and  “when a predetermined process recipe comprising the command is executed by the substrate processing apparatus. ” renders the claim indefinite because it is unclear whether the limitation(s) preceding and following the phrases are part of the claimed invention or an optional feature.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the command" in line 3.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 4 recites the limitation "PID control" in line 1.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
The term "a standard response" in claim 8 is a relative term which renders the claim indefinite.  The term "standard response" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-9 are indefinite due to their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (2017/0351275) in view of Malinen (US 2019/0390339).
Regarding claim 1, Ito discloses a substrate processing apparatus comprising: a process chamber (Fig.7, numeral 8); a vacuum pump  (9) configured to exhaust the process chamber; a valve body (10) comprising: a flow path connecting the process chamber (8) and the vacuum pump (9); and a valve seat (14) provided at the flow path ([0035]) (Fig.1); a cylinder (Fig. 1, numeral 20) connected to the valve body (10) and configured to accommodate a piston  (30) movably in a predetermined axial direction; a valve element (15) connected to the piston (30) and configured to contact with the valve seat to shut off the flow path or separate from the valve seat according to a valve opening degree ([0037]); a sensor (8a) configured to detect the valve opening degree; a valve controller (4) configured to control the valve opening degree, wherein the valve 
Ito does not explicitly disclose (1) that the process chamber in which a substrate is processed; (2) that the control circuit comprises a first and a second control circuit.
	Regarding element (1), Ito discloses that the process chamber is a vacuum vessel ([0032]).  And Malinen discloses that the vacuum vessel is used for a substrate processing ([0073]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Ito with Mailmen to have the process chamber in which a substrate is processed for the purpose substrate processing (Malinen, Abstract).
	Regarding element (2), Ito discloses that the PWM circuit (3i) generates signals 3E and 3D (Fig.8; [0069]). 
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a first and a second circuits for the purpose of effectively generating a first and a second pulse signals (Ito, [0069]).
Regarding claim 3, Ito discloses when the valve controller generates the valve opening degree control signal corresponding to the predetermined full opening degree, the span adjustment circuit adjusts the valve opening degree converged to the predetermined full opening degree using a plurality of control parameters ([0069]), and the plurality of the control parameters is set so as to compensate for a machine difference based on a trace of the pressure of the process chamber when a predetermined process recipe comprising the command is executed by the substrate processing apparatus ([0070]).
	Regarding claim 6, Ito does not explicitly disclose wherein the span adjustment circuit is configured to hold a reference gain, and a gain of the valve opening degree control signal is calculated by adjusting the reference gain according to a change in an offset of the valve opening degree control signal.
Ito however discloses that the span adjustment circuit of the valve controller control valve opening degree ([0078]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to configure the span adjustment circuit to hold a reference gain, and a gain of the valve opening degree control signal is calculated by adjusting the reference gain according to a change in an offset of the valve opening degree control signal for the purpose of controlling valve opening degree ([0078]).
	Regarding claim 8, Ito discloses wherein a gain of the valve opening degree control signal is adjusted so as to approach a standard response by (i) measuring a response of the pressure of the process chamber or the valve opening degree based on .
Claims 2,  4,   7, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Malinen as applied to claim 1 above, and further in view of Kouketsu (US 6, 289, 737).
Regarding claim 2, Ito does not explicitly discloses wherein the valve controller comprises a bias control circuit configured to adjust a lower limit value of the valve opening degree control signal so that the lower limit value corresponds to a leak start position of the valve seat that changes according to the pressure of the process chamber.
Ito however discloses calculates a command voltage to be applied to the electropneumatic regulator and then outputs the calculated command voltage to the electropneumatic regulator ([0064).  And Kouketsu discloses wherein the valve controller comprises a bias control circuit  (87) configured to adjust a lower limit value of the valve opening degree control signal so that the lower limit value corresponds to a leak start position of the valve seat that changes according to the pressure of the process chamber (column 10, lines 34-45).
It would have been therefore obvious to one of ordinary skill in the art to have the valve controller comprises a bias control circuit configured to adjust a lower limit value of the valve opening degree control signal so that the lower limit value corresponds to a leak start position of the valve seat that changes according to the pressure of the 
Regarding claim 4, Ito does not explicitly disclose wherein the span adjustment circuit of the valve controller includes an overshoot amount adjustor configured to adjust each parameter of PID control of the second control circuit or a dead zone of a temporal opening/closing operation valve configured to adjust an air pressure in the cylinder.
 Ito however discloses that the span adjustment circuit of the valve controller control the operating pressure in the vacuum valve ([0078]). An Ito discloses wherein the span adjustment circuit of the valve controller includes an overshoot amount adjustor configured to adjust each parameter of PID control of the second control circuit  (column 7, lines 24-30) or a dead zone of a temporal opening/closing operation valve configured to adjust an air pressure in the cylinder (column 15, lines 20-35).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to include an overshoot amount adjustor configured to adjust each parameter of PID control of the second control circuit or a dead zone of a temporal opening/closing operation valve configured to adjust an air pressure in the cylinder for the purpose of controlling operating pressure in the vacuum valve (Ito, [0078]).
Regarding claim 7, Ito does not explicitly disclose   wherein the sensor comprises a potentiometer configured to detect a lift amount of the valve element and a gain of the valve opening degree control signal is adjusted so that a valve opening degree value, which is output by the sensor when an output of the valve opening control signal is maximum or a bias is zero, corresponds to the predetermined full opening degree.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Ito with Kouketsu to have the sensor comprising a potentiometer configured to detect a lift amount of the valve element and a gain of the valve opening degree control signal is adjusted so that a valve opening degree value, which is output by the sensor when an output of the valve opening control signal is maximum or a bias is zero, corresponds to the predetermined full opening degree  because this is a typical type of a sensor using for controlling a valve opening (Kouketsu, column 7, lines 40-45).
Regarding claim 9, Ito discloses a sealing force (36) (Fig.1) applying part configured to constantly press the valve element toward the valve seat in opposite direction to the pressure of the process chamber ([0036]).
Ito does not disclose wherein while the first control circuit is minimizing the valve opening degree, the bias control circuit performs comparing a sum of the pressure of the process chamber and the pressure of the cylinder with a reference pressure, and integrating an error of the compared result into the bias value that defines the lower limit value of the valve opening degree control signal.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have wherein while the first control circuit is minimizing the valve opening degree, the bias control circuit performs comparing a sum of the pressure of the process chamber and the pressure of the cylinder with a reference pressure, and integrating an error of the compared result into the bias value that defines the lower limit value of the valve opening degree control signal for the purpose of controlling valve opening degree ([0078]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Malinen as applied to claim 1 above, and further in view of Furusawa (US 2018/0142357).
Regarding claim 5, Ito discloses the valve body (Fig.1, 7, numeral 10), the cylinder (Fig.1, numeral 20), the valve element (15), the sensor (8a) and the valve controller (4) ([0064]) constitutes a vacuum pressure control system ([0062]).
Ito does not disclose a substrate retainer configured to accommodate a plurality of substrates comprising the substrate with a predetermined interval therebetween along a predetermined axial direction; a heat insulating part provided below the 
Furusawa however discloses a substrate retainer (Fig.1, numeral 28) configured to accommodate a plurality of substrates comprising the substrate with a predetermined interval therebetween along a predetermined axial direction ([0023]); a heat insulating part (26) provided below the substrate retainer ([0024]); a gas supply space  (40) fluidically communicable with the process chamber through a plurality of gas supply ports provided to face side ends of the plurality of the substrates ([0026]); and a gas exhaust space (32) fluidically communicable with the process chamber through at least one gas exhaust port provided to face the side ends of the plurality of the substrates (Fig.1), wherein the substrate retainer and the heat insulating part are accommodated in a cylindrical space of the process chamber (4).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Ito with Furusawa to have a substrate retainer configured to accommodate a plurality of substrates comprising the substrate with a predetermined interval therebetween along a predetermined axial direction; a heat insulating part provided below the substrate retainer; a gas supply space fluidically communicable with the process chamber through a plurality of gas supply ports provided to face side ends of the plurality of the substrates; and a gas exhaust space 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891